DETAILED ACTION

Applicant’s amendment and response received on 1/6/21 has been entered. Claims 3-19, 24-33, and 44-52 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1/6/21 and 2/2/21 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 103

Claims 3-19, 24-33, and 44-52 remain rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2015/0079038 (3/19/15), hereafter referred to as Deverman et al. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the instant rejection based on the teachings of Deverman et al. utilizes improper hindsight reasoning. According to applicant, Deverman et al. does not each the specific alterations to TLAVPFK or AQTLAVPFKAQ recited in the claims and provides only generic and non-specific teachings for modifications to TLAVPFK. The applicant further reiterates previous arguments concerning unpredictability of alternations in the AAV capsid protein, citing Wu et al., and states that the office has conceded this unpredictability, such that there would have been no reasonable expectation for modifying TLAVPFK or AQTLAVPFKAQ as claimed. Thus, the applicant concludes that the rejection is based on impermissible hindsight reasoning and unsupported conclusory statements regarding obviousness. 
In response, to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It also appears that applicants are arguing that the cited reference does not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors. 
Deverman et al. has been cited for teaching modification of an AAV capsid protein by inserting a targeting peptide between amino acids 588-562, or more specifically 588-589, where the targeting peptide comprises TLAVPFK (Deverman et al., claims). Deverman et al. further teaches an AAV vector comprising the modified capsid protein, nucleic acid sequences encoding the modified capsid or the entire modified AAV, and pharmaceutical compositions comprising modified AAV (Deverman et al., claims, and paragraphs 243-253). In addition, Deverman et al. teaches that the AAV is AAV9, and provides an example where the AAV9 capsid comprises a peptide sequence including AQTLAVPFKAQ (Deverman et al., SEQ ID NO:8). Deverman’s disclosure, however, is not limited to this peptide. Deverman et al. more broadly teaches CNS targeting peptides which include any four contiguous amino acids from TLAVPFK (Deverman et al., paragraphs 6-8, 13, 93, 95, 98-98, and 110-111, and claims). More specifically, Deverman et al. teaches that 1-2 amino acids in the CNS targeting TLAVPFK sequence can be altered with a conservative replacement and/or an additional 1-2 amino acids can be inserted into the targeting peptide (Deverman et al., paragraph 95). Deverman et al. also clearly teaches that the CNS targeting peptide can comprise, consist essentially of, or consist of TLAVPFK (SEQ ID NO:1) (Deverman et al., paragraph 95). This includes CNS targeting peptides 75-80% identical to TLAVPFK. Thus, the CNS targeting peptides taught by Deverman encompass a larger genus of peptides based on TLAVPFK, including but not limited to the 11mer sequence AQTLAVPFKAQ present in SEQ ID NO:8 of Deverman. Thus, following the specific teachings of Deverman to make and use a genus of peptides based on TLAVPFK, the skilled artisan at the time of filing would have been amply motivated to modify one or more of the amino acid residues present in the disclosed AQTLAVPFKAQ, including the conservative replacement of one or two amino acids of the core CNS targeting peptide TLAVPFK with a reasonable expectation of success. This motivation is based specifically on the teachings of Deverman et al. that the TLAVPFK core targeting peptide can be modified, and does not depend on hindsight reasoning. Neither is this a conclusory statement of obviousness without support from the cited reference. Deverman et al. clearly teaches target peptides comprising alternations both to the core TLAVPFK sequence and flanking target peptide sequence. Specific examples of such alterations is not required to establish obviousness. See In re Burkel cited above. As such, it is maintained that based on the motivation provided by Deverman et al. to modify a TLAVPFK peptide, such as AQTLAVPFKAQ, by replacing one or two amino acids of the core peptide sequence, or by generating a peptide with 75-80% sequence identity to TLAVPFK, it would have been prima facie obvious to the skilled artisan at the time of filing to modify one or two of the TLAV residues in TLAVPFK in the larger AQTLAVPFKAQ peptide disclosed by Deverman et al., or to modify one or two of the residues in the flanking AQ residues of AQTLAVPFKAQ, or to generate a CNS targeting peptide which is 75-80% identical to AQTLAVPFKAQ thus arriving at one of the claimed species of targeting peptides with a reasonable expectation of success. 
In regards to applicant’s argument that Wu et al., previously cited in a 112 rejection as evidence that it is not predictable whether the modification of any residue in an AAV capsid protein would result in a functional capsid protein, it is noted that applicant has taken the citation of Wu et al. out of the context of the 112 rejection. The 112 rejection referred to by the applicant was a previous 112(a) rejection for scope of enablement. The rejection identified the scope of enablement of the specification as enabling for an AAV capsid protein or AAV virus comprising an AAV capsid protein wherein the AAV capsid protein comprises the sequence of SEQ ID NO:4 inserted between residues 586-591 of the capsid protein. The rejection stated that the specification does not reasonably provide enablement for an AAV capsid protein comprising SEQ ID NO:4 at any position, and any AAV virus comprising an AAV capsid protein comprising SEQ ID NO:4 at any position. Wu et al. was cited as evidence that modifications to the capsid protein of AAV is not predictable since merely inserting or substituting at least one alanine amino acid into the capsid protein can result in structural changes of the capsid and/or loss of specific functions (see for example Wu et al. Journal of Virology (2000) Vol. 74, No. 18, 8635-8647).  In particular, Wu et al. teaches that mutants mut19, mut20, mut23, mut24, mut25, mut42, mut46, mut47 did not form capsid at all following their respective amino acid mutations (Wu et al., Table I). Thus, Wu et al. was referring to mutations in different parts of the capsid protein. Wu et al. was not talking about the composition of amino acids in a targeting peptide inserted in the capsid protein. The issue was unpredictability of where in the capsid protein a peptide such as SEQ ID NO:4 could be inserted. Thus, applicant’s reliance on Wu et al. for unpredictability in modifying one or more positions of an 11mer targeting peptide as taught by Deverman et al. is not persuasive. The record is clear that insertion of a target peptide between amino acids 588-562, or more specifically 588-589 of an AAV capsid protein is enabled. 
Therefore, for reasons of record as discussed in detail above, the rejection stands. 

Double Patenting

Claims 3-19, 24-33, and 44-52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,585,971, hereafter referred to as the ‘971 patent, in view of U.S. Patent Application Publication 2015/0079038 (3/19/15), hereafter referred to as Deverman et al. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant reiterates their arguments concerning the teachings of Deverman et al. These arguments have been addressed in detail above and have not been found persuasive. Thus, the rejection of record stands.  

Claims 3-19, 24-33, and 44-52 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10,519,198, hereafter referred to as the ‘198 patent (formerly copending Application No. 16/222,549), in view of Michelfelder et al. (2011) PLoS ONE, Vol. 6(8),  e23101.doi: 10.1371/journal. pone.0023101, pages 1-11. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant reiterates their arguments concerning the teachings of Deverman et al. These arguments have been addressed in detail above and have not been found persuasive. Thus, the rejection of record stands.  

Claim Rejections - 35 USC § 112


The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of applicant’s submission of a corrected sequence listing in both CRF and paper form, accompanied by the required statement under 37 CFR . The applicant persuasively argues that the specification in Table 
Claim 11 depends on claim 3 and further recites that the sequence of 11 contiguous amino acids is selected from SEQ ID NOS: 4-14 and 16-28. However, SEQ ID NO:21 does not meet the limitations of claim 3 upon which it depends as the amino acid sequence of SEQ ID NO:21 is a 7mer that does not comprise PFKAQ as required by claim 3. As such, claim 11 conflicts with claim 3 such that the metes and bounds of the invention cannot be determined. 

No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633